DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25, originally filed on 12/12/2018, are currently pending. 

Specification
The specification lacks the section heading “Field of the Invention”. 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

	Content of Specification
(a)	Title of the Invention…

Cross-References to Related Applications: See 37 CFR 1.78 and MPEP § 201.11.

(c)	Statement Regarding Federally Sponsored Research and Development: See MPEP § 310.

(d)	Incorporation-By-Reference Of Material Submitted On a Compact Disc…
	
(e)	Background of the Invention: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:

(1)	Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled "Technical Field."
…

Claim Objections
Claim 19, line(s) 1-2 refer to the term “the plurality of sectors”, it would be better as “the sectors” to avoid any possible antecedent issues. Antecedent calls for “sectors” (claim 16) and not “plurality of sectors".
Claim 24, last line refers to the term “the symmetry”, it would be better as “the Hamiltonian symmetry” to avoid any possible antecedent issues. Antecedent calls for “Hamiltonian symmetry” (claim 23) and not “symmetry".
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claim 1, line(s) 5-7, it is unclear what "categorizes a plurality of excited operators from a mapped qubit Hamiltonian into sectors based on a commutation property of the plurality of excited operators" represents. 1) It is not clear wherefrom and whereto the Hamiltonian is mapped. Examiner notes that the mapping lacks elaboration. The subject matter description of a mapping in the specification is "[0028]… implementation of the EoM method, wherein the molecular Hamiltonian is mapped to a set of qubits possessing some Pauli symmetries". 2) In addition, it is not clear how the mapped qubit Hamiltonian is related to the excited operators.
As to claim(s) 9, 15, 21, 24, they are objected for the same deficiency. 
Claim 25 recites the limitation "the computer program product of method of claim 24" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. Amended parent claim calls for “computer program product” and not “computer program product of method" (emphasis added).
Dependent claims inherit the defect of the claim from which they depend. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(process, machine, manufacture= 2019 PEG Step 1 =yes).
Claim 1, comprises an initialization component that categorizes excited operators from a mapped qubit Hamiltonian into sectors based on a commutation property of the excited operators with a symmetry from the mapped qubit Hamiltonian; and a matrix component that generates an equation of motion matrix from an excited operator from the excited operators based on the sectors categorized by the initialization component. 
Claim 9, comprises categorizing excited operators from a mapped qubit Hamiltonian into sectors based on a commutation property of the excited operators with a symmetry from the mapped qubit Hamiltonian; and generating an equation of motion matrix from an excited operator from the excited operators based on the categorizing. 
Claim 15, comprises, for quantum computation of a molecular excited state in a presence of a Hamiltonian symmetry, categorize excited operators from a mapped qubit Hamiltonian into sectors based on a commutation property of the excited operators with a symmetry from the mapped qubit Hamiltonian; and generate an equation of motion matrix from an excited operator from the excited operators based on a categorization of the excited operators into the sectors. 
Claim 20, comprises a control component that generates an equation of motion matrix from a pair of excited operators from a mapped qubit Hamiltonian based on a symmetry that is intrinsic to the mapped qubit Hamiltonian. 
Claim 23, comprises, for quantum computation of a molecular excited state in a presence of a Hamiltonian symmetry, generate an equation of motion matrix from a pair of excited operators from a mapped qubit Hamiltonian based on the Hamiltonian symmetry, which is intrinsic to the mapped qubit Hamiltonian. 
(2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 9, 15, 20, and 23 are not patent eligible.
The claims recite the additional limitations/elements of "computer", "a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory", "an initialization component", "a matrix component", "a system operatively coupled to a processor", "a computer program product comprising a computer readable storage medium", and "a control component". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads:
"[0032] As shown in FIG. 1, the system 100 can comprise one or more servers 102, one or more networks 104, and/or one or more input devices 106. The server 102 can comprise control component 108. The control component 108 can further comprise reception component 110, initialization component 112, and/or matrix component 114. Also, the server 102 can comprise or otherwise be associated with at least one memory 116. The server 102 can further comprise a system bus 118 that can couple to various components such as, but not limited to, the control component 108 and associated components, memory 116 and/or a processor 120. While a server 102 is illustrated in FIG. 1, in other embodiments, multiple devices of various types can be associated with or comprise the features shown in FIG. 1 (e.g., a quantum computing device). Further, the server 102 can communicate with a cloud computing environment depicted via the one or more networks 104".

As to the paragraph's [0032] "quantum computing device", quantum computing, Wikipedia, discloses “Any computational problem that can be solved by a classical computer can also be solved by a quantum computer… Conversely, any problem that can be solved by a quantum computer can also be solved by a classical computer, at least in principle given enough time” (see page 1, last paragraph to page 2, 1st paragraph). See MPEP 2106.05(b) Particular Machine and also MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application'.
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, for at least these reasons, each of (2019 PEG Step 2B: NO). The claims are not patent eligible.
Dependent claims 19, 21, and 22, recite the additional limitations/elements of "a cloud computing environment" and "the initialization component". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (see above). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, for at least these reasons, each of the claims is directed to an abstract idea. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claim does (2019 PEG Step 2B: NO). The claims are not patent eligible.
Dependent claims 4-7, recite the additional limitations/elements of "a commutator component", "a tapering component", and "a computation component". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads:
"[0045]… the various components (e.g., the initialization component 112, the matrix component 114, and/or the commutator component 202) of the control component 108" and "[0082]… components of the system 100 (e.g., the initialization component 112 and/or the matrix component 114) can be executed on a quantum computer whereas one or more other components of the system 100 (e.g., the computation component 402) can be executed on a classical computer, wherein a cloud computing environment can facilitate communication between the quantum computer and classical computer and/or performance efficiency of the quantum computer and/or the classical computer".

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, for at least these reasons, each of the claims is directed to an abstract idea. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer (2019 PEG Step 2B: NO). The claims are not patent eligible.
The remaining dependent claims recite mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Claims 1-25 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-18 and 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marc Ganzhorn et al, (Ganzhorn hereinafter), "Gate-efficient simulation of molecular eigenstates .
As to claim 1, Ganzhorn discloses a system, comprising: a memory that stores computer executable components; a processor (see "simulate molecular spectra on a tailor-made superconducting qubit processor using exchange-type two-qubit gates" in page 5, col. 2, 2nd paragraph), operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components (see "system" as "platform", "computer executable components" as "algorithm", "simulating molecular eigenstates on near-term quantum devices… implementation of a variational algorithm on a superconducting qubit platform to compute the eigenstate energies of molecular hydrogen" in page 1, abstract, lines 4-9) comprise: an initialization component (see "prepare the initial state by exciting ne qubits… and apply only gates that exchange excitations between qubits without creating… or annihilating… new excitations" in page 2, col. 1, last paragraph to page 2, col. 2, 1st paragraph) that categorizes a plurality of excited operators (see "derive the excited states of molecular hydrogen from the measured ground state using the equation-of-motion (EOM) approach" in page 2, left column, first paragraph) from a mapped qubit Hamiltonian (see "Using a parity mapping transformation… map the fermionic second quantized Hamiltonian of molecular hydrogen to the two qubit Hamiltonian" in page 4, left column, last paragraph to page 4, right column, 1st paragraph) into sectors… and a matrix component that generates an equation of motion matrix from an excited operator from the plurality of excited operators based on the sectors categorized by the initialization component (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach… Using a variational method, we obtain a pseudo-eigenvalue system of equations which describes the excitations of the system. The matrix 
While Ganzhorn discloses a mapped qubit Hamiltonian, Ganzhorn fails to disclose a symmetry from the mapped qubit Hamiltonian.
Bravyi discloses a symmetry from the mapped qubit Hamiltonian (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries. Such symmetries are usually present in Hamiltonians describing molecules with geometric symmetries such as rotations or reflections" in page 11, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Bravyi with Ganzhorn, because Bravyi points out that "since the basic units of a quantum computer are qubits rather than fermi modes, any simulation method relies on a certain encoding of fermionic degrees of freedom by qubits… A choice of a good encoding is important as it may affect both the number of qubits and the running time of a simulation algorithm… we propose encodings tailored to variational quantum algorithms and fermionic Hamiltonians that possess symmetries such as the particle number conservation. The presence of symmetries allows one to restrict the simulation to an eigenspace of the symmetry operator whereby reducing the number of qubits that encode a fermionic system" (see page 1, col. 1, last paragraph), and as a result, Bravyi reports the following improvements over his prior art: "removal of qubits… preserves a simple structure of the encoded Hamiltonian enabling efficient simulations with fewer qubits" (see page 1, col. 2, 1st paragraph).
While Ganzhorn discloses a mapped qubit Hamiltonian, Ganzhorn and Bravyi fail to disclose a commutation property of the plurality of excited operators.
However in a NPL cited by Ganzhorn, Rowe discloses a commutation property of the plurality of excited operators (see "2. THE EQUATIONS OF MOTION. The equations of motion for a harmonic oscillator Hamtiltonian of frequency ω are [H,O┼]=ωO┼, [H,O]=–ωO,  ┼ are boson operators satisfying the commutation relation [H,O┼]=1" in page 155, col. 1, last paragraph to col. 2, 1st paragraph).
Ganzhorn, Bravyi, and Rowe are analogous art because they are related to quantum computing.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Rowe with Ganzhorn and Bravyi, because Rowe "presents the equations-of-motion method as a useful and flexible tool in the study of nuclear spectroscopy" (see page 153, line 1), and as a result, Rowe reports the following improvements over his prior art: "the equations-of-motion method described… is a new and a particularly simple one which shows promise of much greater flexibility than previous methods. It differs… in certain fundamental respects. The equations of motion are not expressed as operator equations, but rather as the ground-state expectation of operator equations. Thus while the relation to other methods remains apparent, all arbitrariness of linearization procedures is avoided" (see page 154, last paragraph).
As to claim 2, while Bravyi discloses wherein a first sector from the sectors comprises… the plurality of excited operators (see "Hamiltonian H┴ commutes with the action of both groups SN and U(M) … groups SN and U(M) generate the full operator algebra in each sector λ" in page 5, col. 2, 3rd paragraph), wherein… excited operators commute with the symmetry, wherein a second sector from the sectors… anti-commute with the symmetry (see "symmetry generators τ1,…,τk are Z-type Pauli operators… choose a subset of qubits q(1),…,q(k) such that σxq(i) anti-commutes with τi and commutes with τj" in page 12, 2nd paragraph); Ganzhorn and Bravyi fail to disclose a first pair and a second pair of excited operators 
Rowe discloses a first pair and a second pair of excited operators (see "3.1. Adjoint Pairs. In the exact solution of the formal 
As to claim 3, Ganzhorn discloses wherein the matrix component generates the equation of motion matrix in the first sector based on… excited operators, and wherein the matrix component generates a second equation of motion matrix in the second sector (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach… Using a variational method, we obtain a pseudo-eigenvalue system of equations which describes the excitations of the system. The matrix elements of this pseudo-eigenvalue system correspond to expectation values of a modified Hamiltonian with the ground state. For each bond length, we measure these matrix elements using the ground state |ψ(θopt,φopt| computed previously with VQE and solve the pseudoeigenvalue system classically" in page 4, next to last paragraph) based on… excited operators (see "derive the excited states of molecular hydrogen from the measured ground state using the equation-of-motion (EOM) approach" in page 2, left column, first paragraph). 
Rowe discloses a first pair and a second pair of excited operators from the plurality of excited operators (see "3.1. Adjoint Pairs. In the exact solution of the formal equations we expect that solutions will appear in adjoint pairs corresponding to excitation creation- and destruction- operators, with energies +-ω, respectively" in page 157, col. 1).
As to claim 4, Rowe discloses a commutator component that generates (see "obtain", "we obtain <φ I [ R, [H, O┼]] | φ>=ω <φ I [ R, O┼] | φ>, all R (10)" in page 156, 1st paragraph) a first commutator based on the equation of motion matrix (see "2. THE EQUATIONS OF MOTION. The equations of motion for a harmonic oscillator Hamtiltonian of frequency ω are [H,O┼]=ωO┼, [H,O]=–ωO, where we put ђ=1 and where O, O ┼ are boson operators satisfying the commutation relation [H,O┼]=1" in page 155, col. 1, last paragraph to col. 2, 1st paragraph) and a second commutator based on the second equation of motion matrix (see "second commutator" as "double commutator" in page 156, col. 1, 2nd paragraph ┼] | φ>=ω <φ I [ R, O┼] | φ>, all R (13) double commutator [ R, H, O┼] is defined 2[ R, H, O┼]= [ R, [H, O┼]] + [[ R, H], O┼] (14) Equation (13) follows exactly from (10)" in page 156, col. 2, 2nd paragraph). 
As to claim 5, Bravyi discloses a tapering component that tapers a number of qubits that execute the first commutator (see "tapering of qubits… remove three qubits from the four qubit Hamiltonian" in page 13, col. 1, next to last paragraph) based on a tapering value that regards a location of a reference state of the mapped qubit Hamiltonian (see "qubits can be removed from H'sim and the Pauli matrices σx2,σx3,σx4 can be replaced by their eigenvalues +-1. Hence, the hydrogen Hamiltonian reduces to a trivial single qubit problem" in page 14, 3rd paragraph) in relation to the symmetry (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries. Such symmetries are usually present in Hamiltonians describing molecules with geometric symmetries such as rotations or reflections" in page 11, 2nd paragraph). 
As to claim 6, Bravyi discloses wherein the tapering component further tapers a number of second qubits that execute the second commutator based on the tapering value (see "tapering" as removing, "simulator Hamiltonian Hsim = ԐHtgtԐ┼y commutes with σzM and σzM/2… when looking for the ground energy of Hsim in a variational approach one can replace Pauli operators σzM and σzM/2 by their eigenvalues +-1 and remove qubits M and M=2 from the simulator system. Importantly" in page 11, 1st paragraph). 
As to claim 7, Bravyi discloses a computation component that solves an eigenvalue equation based on the first commutator and the second commutator to determine a molecular excited state (see "Hamiltonain H┴… use a symmetry-based argument to compute all eigenvalues of H┴. Consider the permutation group SN and the unitary group U(M)… Hamiltonian H┴ commutes with the action of both groups SN and U(M)… eλ are eigenvalues of H┴. Thus we can compute eλ" in page 5, col. 2, 2nd–3rd paragraphs). 
As to claim 8, Ganzhorn discloses wherein the system minimizes a number of evaluations (see "using only excitation-preserving gates constrains the accessible state space to a subspace of the full 2N-dimensional Hilbert space… Such a reduced search space is beneficial for… construction of a reduced molecular Hamiltonian" in page 1, next to last paragraph) of matrix elements to generate the equation of motion matrix (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach… Using a variational method, we obtain a pseudo-eigenvalue system of equations which describes the excitations of the system. The matrix elements of this pseudo-eigenvalue system correspond to expectation values of a modified Hamiltonian with the ground state" in page 4, next to last paragraph). 
As to claims 9-11 and 13, these claims recite a computer-implemented method and an performed by the system of claims 1-3 and 5. Ganzhorn discloses "implementation of a variational algorithm on a superconducting qubit platform" (see page 1, abstract, lines 4-9) performed by the system that teaches claims 1-3 and 5. Therefore, claims 9-11 and 13 are rejected for the same reasons given above.
As to claim 12, Rowe discloses generating (see "obtain", "we obtain <φ I [ R, [H, O┼]] | φ>=ω <φ I [ R, O┼] | φ>, all R (10)" in page 156, 1st paragraph), by the system, a commutator based on the equation of motion matrix (see "2. THE EQUATIONS OF MOTION. The equations of motion for a harmonic oscillator Hamtiltonian of frequency ω are [H,O┼]=ωO┼, [H,O]=–ωO, where we put ђ=1 and where O, O ┼ are boson operators satisfying the commutation relation [H,O┼]=1" in page 155, col. 1, last paragraph to col. 2, 1st paragraph). 
As to claim 14, Bravyi discloses solving, by the system, an eigenvalue equation based on the commutator (see "Hamiltonain H┴… use a symmetry-based argument to compute all eigenvalues of H┴. Consider the permutation group SN and the unitary group U(M)… Hamiltonian H┴ commutes with the action of both groups SN and U(M)… eλ are eigenvalues of H┴. Thus we can compute eλ" in page 5, col. 2, 2nd–3rd paragraphs). 
As to claim 15, Ganzhorn discloses a computer program product for quantum computation of a molecular excited state (see "computer" as "platform", "program product" as "algorithm", "simulating molecular eigenstates on near-term quantum devices… implementation of a variational algorithm on a superconducting qubit platform to compute the eigenstate energies of molecular hydrogen" in page 1, abstract, lines 4-9)… the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (see "simulate molecular spectra on a tailor-made superconducting qubit processor using exchange-type two-qubit gates" in page 5, col. 2, 2nd paragraph): categorize, by a system operatively coupled to the processor, a plurality of excited operators (see "derive the excited states of molecular hydrogen from the measured ground state using the equation-of-motion (EOM) approach" in page 2, left column, first paragraph) from a mapped qubit Hamiltonian (see "Using a parity mapping transformation… map the fermionic second quantized Hamiltonian of molecular hydrogen to the two qubit Hamiltonian" in page 4, left column, last paragraph to page 4, right column, 1st paragraph) into sectors… and generate, by the system, an equation of motion matrix from an excited operator from the plurality of excited operators based on a categorization of the plurality of excited operators into the sectors (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach… Using a variational method, we obtain a pseudo-eigenvalue system of equations which describes the excitations of the system. The matrix elements of this pseudo-eigenvalue system correspond to expectation values of a modified Hamiltonian with the ground state" in page 4, next to last paragraph). 
While Ganzhorn discloses quantum computation of a molecular excited state, Ganzhorn fails to disclose in a presence of a Hamiltonian symmetry… a symmetry from the mapped qubit Hamiltonian.
Bravyi discloses in a presence of a Hamiltonian symmetry (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries" in page 11, 2nd paragraph)… a symmetry from the mapped qubit Hamiltonian (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries. Such symmetries are usually present in Hamiltonians describing molecules with geometric symmetries such as rotations or reflections" in page 11, 2nd paragraph).
While Ganzhorn discloses a mapped qubit Hamiltonian, Ganzhorn and Bravyi fail to disclose a commutation property of the plurality of excited operators.
However in a NPL cited by Ganzhorn, Rowe discloses a commutation property of the plurality of excited operators (see "2. THE EQUATIONS OF MOTION. The equations of motion for a harmonic oscillator Hamtiltonian of frequency ω are [H,O┼]=ωO┼, [H,O]=–ωO, where we put ђ=1 and where O, O ┼ are boson operators satisfying the commutation relation [H,O┼]=1" in page 155, col. 1, last paragraph to col. 2, 1st paragraph).
As to claim 16, Bravyi discloses wherein a first sector from the sectors comprises… excited operators from the plurality of excited operators (see "Hamiltonian H┴ commutes with the action of both groups SN and U(M) … groups SN and U(M) generate the full operator algebra in each sector λ" in page 5, col. 2, 3rd paragraph), wherein the… excited operators commute with the Hamiltonian symmetry (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries" in page 11, 2nd paragraph), wherein a second sector from the sectors comprises… excited operators from the plurality of excited operators, and wherein the… excited operators anti-commute with the Hamiltonian symmetry (see "symmetry generators τ1,…,τk are Z-type Pauli operators… choose a subset of qubits q(1),…,q(k) such that σxq(i) anti-commutes with τi and commutes with τj" in page 12, 2nd paragraph). 
Rowe discloses a first pair and a second pair of excited operators from the plurality of excited operators (see "3.1. Adjoint Pairs. In the exact solution of the formal 
As to claim 17, Ganzhorn discloses wherein the program instructions further cause the processor to: generate, by the system, a second equation of motion matrix in the second sector based on the… excited operators (see "derive the excited states of molecular hydrogen from the measured ground state using the equation-of-motion (EOM) approach" in page 2, left column, first paragraph), and wherein the equation of motion matrix is based on the… excited operators (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach… Using a variational method, we obtain a pseudo-eigenvalue system of equations which describes the excitations of the system. The matrix elements of this pseudo-eigenvalue system correspond to expectation values of a modified Hamiltonian with the ground state. For each bond length, we measure these matrix elements using the ground state |ψ(θopt,φopt| computed previously with VQE and solve the pseudoeigenvalue system classically" in page 4, next to last paragraph). 
Rowe discloses a first pair and a second pair of excited operators from the plurality of excited operators (see "3.1. Adjoint Pairs. In the exact solution of the formal equations we expect that solutions will appear in adjoint pairs corresponding to excitation creation- and destruction- operators, with energies +-ω, respectively" in page 157, col. 1).
As to claim 18, Bravyi discloses wherein the program instructions further cause the processor to… taper, by the system, a number of qubits that execute the commutator (see "tapering of qubits… remove three qubits from the four qubit Hamiltonian" in page 13, col. 1, next to last paragraph) based on a tapering value that regards a location of a reference state of the mapped qubit Hamiltonian (see "qubits can be removed from H'sim and the Pauli matrices σx2,σx3,σx4 can be replaced by their eigenvalues +-1. Hence, the hydrogen Hamiltonian reduces to a trivial single qubit problem" in page 14, 3rd paragraph) in relation to the symmetry (see "qubit removal process… generalized to Hamiltonians with multiple Z2 
Rowe discloses generate (see "obtain", "we obtain <φ I [ R, [H, O┼]] | φ>=ω <φ I [ R, O┼] | φ>, all R (10)" in page 156, 1st paragraph), by the system, a commutator based on the equation of motion matrix (see "2. THE EQUATIONS OF MOTION. The equations of motion for a harmonic oscillator Hamtiltonian of frequency ω are [H,O┼]=ωO┼, [H,O]=–ωO, where we put ђ=1 and where O, O ┼ are boson operators satisfying the commutation relation [H,O┼]=1" in page 155, col. 1, last paragraph to col. 2, 1st paragraph). 
As to claim 20, Ganzhorn discloses a system, comprising: a memory that stores computer executable components; a processor (see "simulate molecular spectra on a tailor-made superconducting qubit processor using exchange-type two-qubit gates" in page 5, col. 2, 2nd paragraph), operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components (see "system" as "platform", "computer executable components" as "algorithm", "simulating molecular eigenstates on near-term quantum devices… implementation of a variational algorithm on a superconducting qubit platform to compute the eigenstate energies of molecular hydrogen" in page 1, abstract, lines 4-9) comprise… generates an equation of motion matrix from… excited operators (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach… Using a variational method, we obtain a pseudo-eigenvalue system of equations which describes the excitations of the system. The matrix elements of this pseudo-eigenvalue system correspond to expectation values of a modified Hamiltonian with the ground state" in page 4, next to last paragraph) from a mapped qubit Hamiltonian (see "Using a parity mapping transformation… map the fermionic second quantized Hamiltonian of molecular hydrogen to the two qubit Hamiltonian" in page 4, left column, last paragraph to page 4, right column, 1st paragraph)… 

Bravyi discloses a control component (see "algorithms minimize the energy of a target fermionic Hamiltonian over a class of trial states that can be prepared on a given quantum hardware by varying control parameters" in page 1, col. 1, 1st paragraph)…  (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries. Such symmetries are usually present in Hamiltonians describing molecules with geometric symmetries such as rotations or reflections" in page 11, 2nd paragraph) a symmetry that is intrinsic to the mapped qubit Hamiltonian (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries" in page 11, 2nd paragraph).
While Ganzhorn and Bravyi disclose excited operators, Ganzhorn and Bravyi fail to disclose a pair of 
However in a NPL cited by Ganzhorn, Rowe discloses a pair of  (see "3.1. Adjoint Pairs. In the exact solution of the formal equations we expect that solutions will appear in adjoint pairs corresponding to excitation creation- and destruction- operators, with energies +-ω, respectively" in page 157, col. 1).
As to claim 21, Ganzhorn discloses an initialization component (see "prepare the initial state by exciting ne qubits… and apply only gates that exchange excitations between qubits without creating… or annihilating… new excitations" in page 2, col. 1, last paragraph to page 2, col. 2, 1st paragraph) that categorizes… excited operators (see "derive the excited states of molecular hydrogen from the measured ground state using the equation-of-motion (EOM) approach" in page 2, left column, first paragraph) into sectors (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach" in page 4, next to last paragraph)… 
Rowe discloses a pair of  (see "3.1. Adjoint Pairs. In the exact solution of the formal equations we expect that solutions will appear in adjoint pairs corresponding to excitation creation- and destruction- operators, with energies +-ω, respectively" in page 157, col. 1) and a commutation property of the pair of excited operators with the symmetry (see "2. THE EQUATIONS OF MOTION. The equations of motion for a harmonic oscillator Hamtiltonian of frequency ω are [H,O┼]=ωO┼, [H,O]=–ωO, where we put ђ=1 and where O, O ┼ are boson operators satisfying the commutation relation [H,O┼]=1" in page 155, col. 1, last paragraph to col. 2, 1st paragraph).
As to claim 22, Ganzhorn discloses wherein the… excited operators are categorized by the initialization component (see "prepare the initial state by exciting ne qubits… and apply only gates that exchange excitations between qubits without creating… or annihilating… new excitations" in page 2, col. 1, last paragraph to page 2, col. 2, 1st paragraph) into a common sector (see "median value for all excited", "For each bond length, we perform five runs of the experiment and plot the minimum value for the ground state energy and the median value for all excited state energies" in page 4, last paragraph). 
Rowe discloses a pair of  (see "3.1. Adjoint Pairs. In the exact solution of the formal equations we expect that solutions will appear in adjoint pairs corresponding to excitation creation- and destruction- operators, with energies +-ω, respectively" in page 157, col. 1).
As to claim 23, Ganzhorn discloses a computer program product for quantum computation (see "computer" as "platform", "program product" as "algorithm", "simulating molecular eigenstates on near-term quantum devices… implementation of a variational algorithm on a superconducting qubit platform to compute the eigenstate energies of molecular hydrogen" in page 1, abstract, lines 4-9) of a molecular (see "simulate molecular spectra on a tailor-made superconducting qubit processor using exchange-type two-qubit gates" in page 5, col. 2, 2nd paragraph) excited state, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable (see "computer executable" as "algorithm", "simulating molecular eigenstates on near-term quantum devices… implementation of a variational algorithm on a superconducting qubit platform to compute the eigenstate energies of molecular hydrogen" in page 1, abstract, lines 4-9) by a processor to cause the processor (see "simulate molecular spectra on a tailor-made superconducting qubit processor using exchange-type two-qubit gates" in page 5, col. 2, 2nd paragraph) to: generate, by a system operatively coupled to the processor, an equation of motion matrix from… excited operators (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach… Using a variational method, we obtain a pseudo-eigenvalue system of equations which describes the excitations of the system. The matrix elements of this pseudo-eigenvalue system correspond to expectation values of a modified Hamiltonian with the ground state" in page 4, next to last paragraph) from a mapped qubit Hamiltonian (see "Using a parity mapping transformation… map the fermionic second quantized Hamiltonian of molecular hydrogen to the two qubit Hamiltonian" in page 4, left column, last paragraph to page 4, right column, 1st paragraph)…
While Ganzhorn discloses a mapped qubit Hamiltonian; Ganzhorn fails to disclose in a presence of a Hamiltonian symmetry… 
Bravyi discloses in a presence of a Hamiltonian symmetry (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries" in page 11, 2nd paragraph)…  (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries. Such symmetries are usually present in Hamiltonians describing molecules with geometric symmetries such as rotations or reflections" in page 11, 2nd paragraph) the Hamiltonian symmetry, which is intrinsic to the mapped qubit Hamiltonian (see "qubit removal process… generalized to Hamiltonians with multiple Z2 symmetries" in page 11, 2nd paragraph).
While Ganzhorn and Bravyi disclose excited operators, Ganzhorn and Bravyi fail to disclose a pair of 
However in a NPL cited by Ganzhorn, Rowe discloses a pair of  (see "3.1. Adjoint Pairs. In the exact solution of the formal equations we expect that solutions will appear in adjoint pairs corresponding to excitation creation- and destruction- operators, with energies +-ω, respectively" in page 157, col. 1).
As to claim 24, Ganzhorn discloses wherein the program instructions further cause the processor to: categorize, by the system, the… excited operators (see "derive the excited states of molecular hydrogen from the measured ground state using the equation-of-motion (EOM) approach" in page 2, left column, first paragraph) into sectors (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach" in page 4, next to last paragraph)… 
Rowe discloses a pair of  (see "3.1. Adjoint Pairs. In the exact solution of the formal equations we expect that solutions will appear in adjoint pairs corresponding to excitation creation- and destruction- operators, with energies +-ω, respectively" in page 157, col. 1) and a commutation property of the pair of excited operators with the symmetry (see "2. THE EQUATIONS OF MOTION. The equations of motion for a harmonic oscillator Hamtiltonian of frequency ω are [H,O┼]=ωO┼, [H,O]=–ωO, where we put ђ=1 and where O, O ┼ are boson operators satisfying the commutation relation [H,O┼]=1" in page 155, col. 1, last paragraph to col. 2, 1st paragraph).
As to claim 25, Ganzhorn discloses a first excited operator from the… excited operators and a second excited operator from the… excited operators are categorized, by the system, (see "compute the excited states of molecular hydrogen following the equation of motion (EOM) approach… Using a variational method, we obtain a pseudo-eigenvalue into a first sector from the sectors (see "median value for all excited", "For each bond length, we perform five runs of the experiment and plot the minimum value for the ground state energy and the median value for all excited state energies" in page 4, last paragraph).
Rowe discloses a pair of  (see "3.1. Adjoint Pairs. In the exact solution of the formal equations we expect that solutions will appear in adjoint pairs corresponding to excitation creation- and destruction- operators, with energies +-ω, respectively" in page 157, col. 1).

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ganzhorn taken in view of Bravyi further in view of Rowe as applied to claim 18 above, and further in view Sergey Bravyi, (Bravyi(1) hereinafter), U.S. Patent 10311370.
As to claim 19, while Ganzhorn, Bravyi, and Rowe disclose a system, Ganzhorn, Bravyi, and Rowe fail to disclose in a cloud computing environment.
However, Bravyi in one of his patents, Bravyi(1) discloses wherein the system (see "quantum computer 900 in FIG. 9 illustrates an input 905 as a control program, control signals 910, qubits 915, readout signals 920, and measurement data 925 as the output" in col. 23, lines 44-47) generates the plurality of sectors in a cloud computing environment (see "computer 800, e.g., any type of computer system… execute the Reductions… such that the result of the Reductions… input to the quantum computer 600, 900. The computer 800 can be a distributed computer system over more than one computer" in col. 23, lines 58-63). 
Ganzhorn, Bravyi, Rowe, and Bravyi(1) are analogous art because they are related to quantum computing.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The NIST Definition of Cloud Computing (see IDS dated 12/12/2018), teaches "2. The NIST Definition of Cloud Computing. Cloud computing is a model for enabling ubiquitous, convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services) that can be rapidly provisioned and released with minimal management effort or service provider interaction. This cloud model is composed of five essential characteristics, three service models, and four deployment models" (see page 2, 1st paragraph).

Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		12/4/2021Primary Examiner, Art Unit 2146